Citation Nr: 0434425	
Decision Date: 12/30/04    Archive Date: 01/05/05

DOCKET NO.  03-27 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island



THE ISSUES

1.  Entitlement to service connection for benign prostate 
hypertrophy (BPH) (claimed as prostate cancer due to 
radiation exposure).

2.  Entitlement to service connection for atrial 
fibrillation.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel

INTRODUCTION

The veteran had active service from July 1943 to July 1946.  
He subsequently was a member of the Reserve to at least 1960.  
Duty has not been verified as it is not significant as to the 
out come recorded herein.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Providence, 
Rhode Island, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The veteran's case has been advanced on the Board's docket 
pursuant to the provisions of 38 C.F.R. § 20.900(c) (2003).


FINDINGS OF FACT

1.  The evidence of record does not show a diagnosis of 
cancer of any kind, especially in the prostate.

2.  The service medical records (SMRs) reflect no entries for 
complaints, findings, or treatment for, prostate pathology.  
The Report of Medical Examination For Release From Active 
Duty reflects that the genitourinary system was assessed as 
normal.

3.  The evidence of record does not show a prostate gland 
disorder to have been caused or made worse by active military 
service.

4.  The veteran is diagnosed with atrial fibrillation and 
aortic and mitral insufficiency.

5.  The SMRs reflect no entries for complaints, findings, or 
treatment for atrial fibrillation.  The SMRs do reflect 
treatment for scarlet fever, which was treated and resolved.  
The Report of Medical Examination For Release From Active 
Duty reflects that the heart was assessed as normal.

6.  There is no evidence of treatment for a heart disorder 
within one year of the veteran's release from active service 
or in the years immediately following release from active 
service.

7.  The competent evidence of record does not show a heart 
disorder, to include atrial fibrillation, to have been caused 
or made worse by active military service, nor does it show 
any causal relationship between the veteran's atrial 
fibrillation and his in-service episode of scarlet fever.


CONCLUSIONS OF LAW

1.  BPH was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2004).

2.  Atrial fibrillation was not incurred in or aggravated by 
active service, nor (to the extent applicable) may it be 
presumed to have been incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307(a), 3.309(a) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board is aware of the decision in the case 
of Pelegrini v. Principi, 18 Vet. App. 112 (2004), which held 
that the notice and assistance provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002), should be provided to a claimant prior to 
any adjudication of the claim.  That was done in this case, 
and as otherwise described below, the VCAA notice is 
complete.

The VCAA imposes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits, as well as a duty to notify the 
claimant what information and evidence, if any, the claimant 
is to provide, what evidence VA will attempt to obtain, and 
for the claimant to submit any information or evidence in his 
or her possession.  38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA also requires VA 
to assist the claimant with obtaining the evidence necessary 
to substantiate the claim.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326.

In a letter dated in June 2002 (letter), the RO informed the 
veteran of the VCAA and VA's obligations under the act, to 
include the evidence needed to support his claim.  As to who 
would obtain what part of the evidence needed, the letter 
informed the veteran that the RO had requested private 
records earlier identified by the veteran, and that the RO 
would obtain any other private treatment records he 
identified as related to this claim, provided he completed, 
signed, and returned, the enclosed VA Forms 21-4142 to 
authorize VA to obtain them on his behalf.  The letter also 
informed the veteran to describe or send any additional 
evidence he desired considered, which the Board construes as 
reasonably informing him to submit any evidence in his 
possession.

The Board finds that the letter meets the notice requirements 
of the VCAA.  38 U.S.C.A. § 5103(a) (West 2002); Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (codified at 38 U.S.C.A. § 
5103(b)(3)); 38 C.F.R. § 3.159(b)(1) (2004); Opinion Of The 
General Counsel 1-2004 (February 24, 2004); Pelegrini v. 
Principi, 18 Vet. App. at 120-21; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

As concerns the duty to assist, the RO obtained all of the 
available private treatment records from the providers 
identified by the veteran and arranged for an appropriate 
examination.  The RO also obtained specialty medical reviews 
of the veteran's case file by appropriate specialists.  
Further, in a letter dated in April 2004, the RO informed the 
veteran that the Privacy Act entitled him to a copy of his 
complete case file, to include his SMRs, and specifically 
advised him that he could then provide his copy of the file 
to his private providers for whatever opinion they might 
render as to a causal link between his in-service scarlet 
fever and his atrial fibrillation.

Neither the veteran nor his representative asserts that there 
is any additional evidence to be obtained, or that there was 
a request for assistance which was not acted on.  In light of 
the fact that there is no medical evidence of cancer of any 
kind, the Board finds the development procedures for claims 
based on radiation exposure do not apply.  See 38 C.F.R. 
§ 3.309(d).  All records obtained or generated have been 
associated with the claim file.  The Board finds that the RO 
has complied with the duty to assist.  38 C.F.R. § 3.159(c).

The veteran's June 2002 claim asserted that in-service 
radiation exposure resulted in a pre-cancerous growth in his 
esophagus and prostate cancer.  He also claims that an in-
service episode of scarlet fever is the pre-curser of his 
atrial fibrillation.  The February 2003 rating decision 
denied the claim.

I.  Prostate cancer.

Factual background.

In a July 2002 statement, the veteran related that he was 
exposed to radiation in 1945 while in Nagasaki, Japan.  The 
SMRs reflect no entries for complaints, findings, or 
treatment for, any prostate disorder or symptomatology of any 
type malignancy.  The July 1946 Report of Medical Examination 
For Release From Active Duty reflects the veteran was found 
physically qualified for release from active duty.  The only 
abnormality noted was defective vision.  There is no evidence 
on file of significant radiation exposure.  In view of the 
other evidence on file and the holding in this case, there is 
no need for further development on this point, as noted 
above.  It is also noted that he was in the Reserve after 
active service.  There are several physical examinations, 
dating to 1960 that are completely negative for complaints, 
findings, or diagnoses concerning prostate abnormality.

Private treatment records reflect that the veteran has 
required treatment for elevated prostate specific antigen and 
chronic inflammation of the prostate, to include several 
biopsy and ultrasound procedures to rule out prostate 
carcinoma.  However, a January 1996 report of JRB, MD, 
reflects that the veteran's diagnosis was chronic 
prostatitis, with a high index of suspicion for possible 
carcinoma in the future.  The veteran's symptoms eventually 
necessitated a transurethral resection of the prostate (TURP) 
in January 2002.  An entry of April 2002 reflects a diagnosis 
of BPH status post-TURP with lower prostate specific antigen.  
The private treatment records in the case file reflect 
entries for gastrointestinal, renal, orthopedic, and 
genitourinary pathology.  As stated, however, there is no 
medical evidence of a diagnosis of prostate cancer of any 
kind.  Further, except as related to his heart disorder 
claim, none of his private treatment records reflect any 
opinion or notation as concerns any connection between any of 
his disorders and his active military service.

Analysis.

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if pre-existing active 
service, was aggravated therein.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  When a disease is first diagnosed after 
service, service connection may nevertheless be established 
by evidence demonstrating that the disease was in fact 
incurred during the appellant's service, or by evidence that 
a presumptive period applied.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309.  Only certain specified types of cancer are eligible 
for presumptive service connection due to radiation exposure.

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

The veteran is entitled to the benefit of the doubt where the 
evidence in favor of service connection and against service 
connection is roughly in balance.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990); see also Almany v. Brown, 9 Vet. App. 
518, 519 (1996).  However, where the evidence preponderates 
against a finding of service connection, the benefit of the 
doubt rule is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. at 56.  When making a determination of service 
connection, VA must administer its regulations under a broad 
and liberal interpretation consistent with the facts in each 
case.  38 C.F.R. § 3.303(a).

It is noted that certain cancers may be presumptively service 
connected where there has been certain radiation exposures, 
and some are presumptively service connected where present to 
a degree of 10 percent within 1 year following separation 
from service.  In this case, there is no evidence of 
qualifying cancer.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309, 3.311.

In light of the fact that the case file reflects no evidence 
of a diagnosis of cancer of any kind, the veteran's claim for 
his prostate disorder is reviewed for direct service 
connection.  As set forth above, there is no record of 
treatment for any prostate disorder in service or in the 
years immediately following the veteran's release from active 
service.  Further, the veteran makes no assertion to that 
effect.  The private treatment records reflect no medical 
opinion or other evidence that the veteran's BPH is related 
in any way to his active service.  Thus, the Board finds that 
the evidence preponderates against a finding of service 
connection.  38 C.F.R. § 3.303.

II.  Atrial fibrillation.

Factual background.

A February 1945 entry in the SMRs reflects that the veteran 
presented at sickbay with a complaint of sore throat, fever, 
and headache.  Physical examination revealed an elevated 
temperature, red and injected throat, and scarlet-uniform 
rash.  He was hospitalized, diagnosed with scarlet fever, and 
treated with an antibiotic.  A throat culture was positive 
for beta hemolytic strep.  The veteran was deemed fit for 
return to duty in April 1945.  A July 1946 Report of Medical 
Examination For Release From Active Duty reflected no 
abnormalities except defective vision.  As noted, he was in 
the Reserve subsequent to service.  Periodic physical 
examinations were negative for complaints, findings, or 
diagnoses of heart rhythm abnormality.

In a February 2003 report, F.C., MD, one of the veteran's 
private providers, related that the veteran developed 
paroxysmal atrial fibrillation in November 1996 and then 
atrial fibrillation in September 1998.  Dr. C noted that an 
echocardiogram showed aortic and mitral insufficiency and 
dilated left atrium, and that the veteran failed DC 
cardioversion in October 1998.  Dr. C related that the 
veteran provided him the entry in the SMRs which reflected 
the positive throat culture, and he opined that the veteran's 
1945 episode of scarlet fever with beta hemolytic strep may 
have contributed to his valvular heart disease, which 
resulted in chronic atrial fibrillation.

A February 2003 report of J.R.B., MD, another of the 
veteran's providers, essentially echoes Dr. C.  The tenor of 
Dr. B's report suggests that he also had access to the 
referenced entry in the SMRs.  Dr. B related that the 1945 
scarlet fever infection is capable of causing heart damage in 
the form of aortic and mitral insufficiency and/or stenosis, 
and that it could well be the precursor of the veteran's 
current heart problems.

The April 2003 VA examination report reflects that the 
examiner reviewed the veteran's case file, to include Dr. C's 
and Dr. B's opinions.  The report reflects that physical 
examination revealed a slightly irregular heart rate of 85, 
and no significant murmurs were appreciated.  An EKG was 
interpreted as showing  atrial fibrillation with no specific 
ST abnormalities, probably digitallis effect at a rate of 86 
beats per minute.  The report reflects that the examiner 
disagreed with Doctors C and B primarily on two bases: 1) the 
veteran was diagnosed with, and treated for, scarlet fever in 
1945, and the etiology of the veteran's current heart 
pathology is not consistent with scarlet fever residuals; 
and, 2) the examiner would agree with Dr. C and Dr. B had the 
veteran been diagnosed with rheumatic heart fever.  The 
examiner explained that, although scarlet fever and rheumatic 
heart fever are both caused by similar group A streptococcus, 
he deemed it highly unlikely that the veteran's diagnosis of 
scarlet fever was inaccurate.  First, the clinical 
presentation of the two diseases are quite different; and, 
second, because rheumatic heart fever was so common during 
the World War II era, it is most unlikely that physicians 
would have misdiagnosed it.  Further, the most common 
presentation of atrial fibrillation as a rheumatic fever 
residual is mitral stenosis following heart disease and then, 
within 20 to 30 years, usually between the third and fourth 
decade, the occurrence of severe mitral stenosis and atrial 
fibrillation.  The examiner concluded by opining that, in 
light of the fact that the veteran's atrial fibrillation 
developed without significant mitral stenosis, and that it 
developed 45 years after his scarlet fever episode, it is 
very unlikely that there is any relationship between the 
veteran's documented episode of in-service scarlet fever and 
his 1996 presentation of atrial fibrillation.

In May 2003, the veteran's representative assailed the April 
2003 VA examination by asserting that the examiner was not a 
cardiologist, whereas the veteran's providers were 
cardiologists and his treating physicians.  The RO requested 
another examination by a cardiologist.

The July 2003 examination report reflects that the examiner 
reviewed the case file and noted the etiology of the 
veteran's atrial fibrillation as presented in Dr. C's report.  
Physical examination revealed blood pressure of 170/75, pulse 
of approximately 80, and respiratory rate of 15.  The lungs 
were clear and heart sounds were of normal intensity.  The 
examiner discerned no murmur or gallop, and the extremities 
revealed no edema.  An EKG conducted the day of the 
examination showed atrial fibrillation with an atrial 
response of approximately 80 per minute.  IV conduction was 
normal.  There was poor R wave progression of the precordial 
leads, and there were minor nonspecific ST-T abnormalities.  
The examiner opined that he found no causal relationship 
between the veteran's scarlet fever and his atrial 
fibrillation, and there is no evidence that he had rheumatic 
or heart fever that would be associated with valvular 
complications which could result in atrial fibrillation over 
the passage of time.  The examiner opined that there are no 
such complications related to scarlet fever, and that the 
veteran's atrial fibrillation has to be related to something 
else.  The examiner observed that it was unlikely that the 
veteran in fact had rheumatic fever which was misdiagnosed.

In a November 2003 report, Dr. C again related his review of 
the veteran's medical history and noted that the veteran 
remained in chronic atrial fibrillation and was prescribed 
coumadin, atenolol, and lanoxin.  Dr. C repeated his opinion 
that, in light of the veteran's negative cardiac work-up, the 
1945 scarlet fever episode, with beta hemolytic strep, 
probably caused the veteran's valvular heart disease, which 
resulted in chronic atrial fibrillation.

In response to the RO's referral of Dr. C's November 2003 
report, the VA examiner at the April 2003 examination 
referenced both of Dr. C's reports and the July 2003 VA 
examination by a cardiologist.  The examiner related that Dr. 
C's opinion would be correct had the veteran contracted 
rheumatic fever, which he did not.  The examiner repeated his 
opinion that scarlet fever does not result in late valvular 
complications and atrial fibrillation; and, therefore, there 
is no relationship between the 1945 episode of scarlet fever 
and the development of atrial fibrillation in 1996.

In an April 2004 report, Dr. B essentially repeated the 
information provided in his February 2003 report.  The 
primary difference is that he added the phrase, "it is 
reasonable to assume" prior to his opinion that the 
veteran's 1945 episode of scarlet fever could be the 
approximate cause of his eventual atrial fibrillation.

In an April 2004 statement, which conveyed Dr. B's April 2004 
report, the veteran asserted that the examiner at the April 
2003 examination was not a cardiologist, and related that a 
doctor told him that any decision on his claim "would be 
strictly political."

The veteran's representative argues that the evidence is in 
relative equipoise, which means the veteran prevails on the 
basis of the reasonable doubt rule.

Analysis.

The legal standard for service connection is presented in 
Part I and is incorporated here by reference.  Further, 
certain chronic diseases may be presumed to be service 
connected if they manifest to a degree of 10 percent or more 
within one year of discharge from service.  Heart disorders 
are among the diseases listed as eligible for presumptive 
service connection.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Initially, the Board notes the veteran's representative's May 
2003 letter in which the April 2003 examination was assailed.  
Although the RO's actions rendered the assertions academic, 
the Board briefly notes that the representative misconstrued 
the U.S. Court Of Appeals For Veterans Claims opinion cited 
in the letter.  The primary opinion referenced by the 
representative referred solely to medical opinions obtained 
from medical advisors then on the Board's staff, or opinions 
which resulted from development directed by the Board.  The 
veteran's case was still under the RO's jurisdiction, and he 
had every opportunity to respond, which he did by obtaining 
additional opinions from Dr. C and Dr. B.

As shown by the medical evidence of record, the veteran's 
heart disorders, to include atrial fibrillation, did not 
manifest within one year of his release from active service.  
Thus, it is not subject to service connection on a 
presumptive basis.  Further, in light of the absence of 
evidence of in-service symptomatology and treatment in the 
years immediately following the veteran's release from active 
service, the Board finds that there is no evidence of 
chronicity or continuity of symptoms.  38 C.F.R. § 3.303(b).  
Therefore, the issue reduces itself to whether the medical 
evidence shows a nexus between the veteran's atrial 
fibrillation and his 1945 episode of scarlet fever.  The 
Board finds that the evidence shows no such nexus.

The Board may favor the opinion of one competent medical 
expert over that of another, provided the reasons therefor 
are stated.  Winsett v. West, 11 Vet. App. 420, 424-25 
(1998).  After reviewing the reasoned opinions of Dr. C, Dr. 
B, and the VA examiners, the Board finds that the greater 
weight attaches to the VA examiners' opinions.  First, the VA 
examination reports reflect clear and detailed bases for the 
opinions that the veteran's atrial fibrillation is not deemed 
to be a residual of his scarlet fever, as it developed some 
40+ years later and manifested an etiology inconsistent with 
scarlet fever residuals.  Second, the Board notes the 
conditional basis of both Dr. C's and Dr. B's opinions.  
Specifically, that the 1945 scarlet fever episode could be 
the cause of the atrial fibrillation or probably is.  Third, 
the Board especially notes the fact that neither Dr. C nor 
Dr. B took issue with the VA examiners' premise that, had the 
veteran contracted rheumatic fever in 1945, then Dr. C and 
Dr. B would be correct in their tentative opinions of 
etiology.  Neither private provider asserted the prospect of 
a misdiagnosis or took issue with the VA examiners' premise 
that scarlet fever does not cause atrial fibrillation in the 
context of the veteran's 45-year course of etiology.  Thus, 
the Board finds that the evidence is not in relative 
equipoise but preponderates against a finding of service 
connection.  38 C.F.R. §§ 3.102, 3.303.


ORDER

Entitlement to service connection for BPH (claimed as 
prostate cancer due to radiation exposure) is denied.

Entitlement to service connection for atrial fibrillation is 
denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



